HARRIS, J.
Appellant, Noel Campanhac, appeals the trial court's final judgments of injunction for protection against stalking in these related cases,1 arguing that there was insufficient evidence of stalking to support the injunctions. After considering the limited testimony and evidence presented below and without the benefit of briefs or any appearance by Appellees, we agree with Appellant that there was no competent, substantial evidence to support a finding of stalking. See Packal v. Johnson, 226 So.3d 337, 338 (Fla. 5th DCA 2017) (holding that each incident of stalking must be proven by competent, substantial evidence to support injunction against stalking). Accordingly, we reverse the injunction.
REVERSED.
LAMBERT and SASSO, JJ., concur.

This Court has consolidated these cases for purposes of this opinion only.